Citation Nr: 0122458	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-12 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disability 
manifested by insomnia.  

3.  Entitlement to an increased evaluation for schizophrenia, 
schizo-affective type with paranoid features, currently 
evaluated as 50 percent disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from August to 
December 1970.  He also served on active duty for training 
(ACDUTRA) from July 28 to August 10, 1974, and from 
September 8-23, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied, inter alia, service connection for 
diabetes mellitus and a disability manifested by insomnia.  

The veteran testified before a hearing officer at the 
Montgomery, Alabama RO in August 1998.  

By rating decision of November 1999, an increased evaluation 
for schizophrenia, schizo-affective type with paranoid 
features and a TDIU were also denied, and the veteran has now 
perfected appeals from those ratings.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).  The 
case was previously remanded for issuance of a supplemental 
statement of the case.

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with these 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45630-32 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

During the veteran's personal hearing in August 1998, he 
testified that he did not have diabetes mellitus in service, 
but that his physician informed him that he had diabetes 
mellitus and insomnia due to increased stress due to his 
service-connected schizophrenia.  The veteran indicated that 
he would provide a statement from his physician within 
10 days of his personal hearing.  There is no statement 
associated with the claims folder from a VA or private 
physician indicating that the veteran's diabetes mellitus 
and/or insomnia were due to increased stress due to his 
service-connected schizophrenia.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal or Federal agency or 
departmental custodians.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  It is not clear from the veteran's testimony 
whether the statement from his physician is to come from a 
Federal or non Federal agency or source.  Nevertheless, the 
RO should inform the veteran that those records are pertinent 
to his claim and that failure to cooperate with VA to obtain 
this medical statement from his physician could result in the 
denial of the benefits he seeks.  

Additionally, in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; and

(B)  Establishes that the veteran suffered an event, injury 
or disease in service;

(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  

(ii)  Paragraph (4)(i)(C) of this section could be satisfied 
by competent evidence showing continuity of symptoms of a 
disability since the veteran's release from active duty, post 
service treatment for a condition, or other possible 
association with military service.  

66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  

Since the veteran has been diagnosed with diabetes mellitus 
and has insomnia, has a service-connected disability of 
schizophrenia, and indicates that his diabetes mellitus and 
insomnia are the result of his service-connected 
schizophrenia, a medical opinion is necessary prior to final 
adjudication of this claim.  Additionally, disability 
resulting from the aggravation of a non-service connected 
condition by a service connected condition is compensable 
under 38 C.F.R. § 3.310(a) (2000).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The examination for the aforementioned 
disabilities should also be considered under the provisions 
of Allen v. Brown.  

Furthermore, the veteran claims an increased rating for 
schizophrenia and also indicates that he is unable to work 
due to his service-connected disabilities.  The veteran is 
presently service-connected for schizophrenia.  He underwent 
a VA psychiatric examination in May 1999.  However, the VA 
psychiatric examination associated with the case was 
inadequate for evaluation purposes as the report did not 
contain sufficient details.  See 38 C.F.R. § 4.2 (2000).  The 
examiner did not report a thorough mental status examination 
and did not indicate the level of disability represented by 
the veteran's service-connected schizophrenia.  As a result, 
additional VA psychiatric examination is warranted prior to 
final adjudication of the claim.  

The issue of entitlement to a TDIU is held in abeyance during 
the pendency of this REMAND.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom he has received treatment for his 
diabetes mellitus, insomnia, or 
schizophrenia.  Request the veteran's 
actual treatment records from any such 
provider adequately identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(1)).

If VA treatment is indicated, obtain his 
VA treatment records and associate them 
with the file.  66 Fed. Reg. 45,620, 
45,631 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).  

Notify the veteran that the statement 
from his physician regarding the etiology 
of his diabetes mellitus and insomnia, 
referenced in his hearing in August 1998, 
is needed to substantiate his claim.  Ask 
him to identify the provider who rendered 
that opinion, and to provide a statement 
from the provider addressing the etiology 
of the veteran's diabetes mellitus and 
insomnia, and providing the medical 
rationale for the opinion.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159(b)).  Allow an appropriate period 
of time for response.

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45631-32 (Aug 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  Schedule the veteran for an 
appropriate VA psychiatric examination.  
The examiner should examine the veteran 
and assess the current severity of his 
service-connected schizophrenia.  All 
indicated studies, deemed necessary by 
the examiner, should be performed.  The 
veteran's claims files and a copy of this 
remand are to be made available to the 
examining physician for review in 
connection with the examination, and the 
examiner is asked to indicate on the 
examination report that he or she has 
reviewed the claims file.  The examiner 
is asked to assign a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders(DSM-IV) and explain what 
the assigned score represents.  A 
complete rationale for any opinion 
expressed must be provided.  The examiner 
should also give an opinion as to whether 
it is at least as likely as not that the 
veteran's diabetes mellitus is due to or 
aggravated by the veteran's service-
connected schizophrenia.  The examiner is 
also asked to give an opinion as to 
whether the veteran has a disability 
(other than his service-connected 
schizophrenia) manifested by insomnia and 
if so, whether it is at least as likely 
as not that the veteran's disability 
manifested by insomnia is due to or 
aggravated by the veteran's service-
connected schizophrenia.  If further 
examination or evaluation by another 
medical specialty is required in order to 
render an informed medical opinion on any 
question, such further evaluation should 
be performed before finalizing the 
examination report.  A rationale for all 
opinions should be provided.  

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

4.  The RO should then adjudicate the 
aforementioned claims.  The issues of 
entitlement to service connection for 
diabetes mellitus and/or a disability 
manifested by insomnia should also be 
adjudicated specifically as they relate 
to Allen v. Brown, 7 Vet. App. 439 (1995.  
If the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


